12‐4416
          Bhullar v. Holder
                                                                                               BIA
                                                                                       A097 527 900

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A
     DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1               At a stated term of the United States Court of Appeals for the Second
 2        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3        Square, in the City of New York, on the 12th day of December, two thousand
 4        thirteen.
 5
 6        PRESENT:
 7                   ROBERT A. KATZMANN,
 8                         Chief Judge,
 9                   GERARD E. LYNCH,
10                   RAYMOND J. LOHIER, JR.,
11                         Circuit Judges.
12        _____________________________________
13
14        GURJEET BHULLAR,
15                 Petitioner,              
16
17                             v.                              12‐4416
18                                                                   NAC            
19        ERIC H. HOLDER, JR., UNITED STATES 
20        ATTORNEY GENERAL, 
21                   Respondent.
22        _____________________________________
23
24        FOR PETITIONER:                      Sandro S. Paterno, Michael Kimmelman, PC,
25                                             New York, NY.
 1
 2   FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney General;
 3                                    Cindy S. Ferrier, Assistant Director; Joseph A.
 4                                    O’Connell,  Attorney, Office of Immigration
 5                                    Litigation, United States Department of Justice,
 6                                    Washington, D.C.
 7
 8          UPON DUE CONSIDERATION of this petition for review of a Board of

 9   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

10   AND DECREED that the petition for review is DENIED.

11          Petitioner Gurjeet Bhullar, a native and citizen of India, seeks review of a

12   September 28, 2012 decision of the BIA denying his motion to reopen his removal

13   proceedings.  In re Gurjeet Bhullar, No. A097 527 900 (B.I.A. Sept. 28, 2012).  We

14   assume the parties’ familiarity with the underlying facts and procedural history

15   in this case.

16          Our review is limited to the BIA’s September 2012 order from which

17   Bhullar has filed a timely petition for review.  We review the BIA’s decision for

18   abuse of discretion.  See Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (per

19   curiam).  An alien seeking to reopen proceedings may file one motion to reopen

20   no later than 90 days after the date on which the final administrative decision

21   was rendered.  See 8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(2).  There is



                                                2
 1   no dispute that Bhullar’s motion to reopen, filed in August 2012, was untimely

 2   because the BIA issued a final order of removal in April 2010, and was number‐

 3   barred because it was Bhullar’s second motion seeking reopening.

 4         Accordingly, the BIA did not abuse its discretion in denying the motion, as

 5   Bhullar’s marriage and the filing of the I‐130 petition constituted changed

 6   personal circumstances, not changed country conditions, as is required to excuse

 7   the time and number limitations.  See Wei Guang Wang v. BIA, 437 F.3d 270,

 8   273‐74 (2d Cir. 2006) (making clear that time and numerical limitations on

 9   motions to reopen may not be suspended because of a “self‐induced change in

10   personal circumstances” that is “entirely of [the applicant’s] own making after

11   being ordered to leave the United States”); see also Yuen Jin v. Mukasey, 538 F.3d

12   143, 155 (2d Cir. 2008).  

13         Although Bhullar contends that the BIA failed to state why his evidence

14   was insufficient to warrant reopening, the only evidence Bhullar submitted with

15   his second motion was evidence of his marriage and the I‐130 petition.  Given the

16   BIA’s discussion of Bhullar’s evidentiary submissions in its denial of his first

17   motion to reopen, the BIA’s treatment of the new evidence was not an abuse of

18   discretion, as proof that Bhullar had married his cousin did not remedy the


                                              3
1   deficiencies in his evidence the BIA had previously identified, and did not

2   establish “changed conditions arising in” India.  8 U.S.C. § 1229a(c)(7)(C)(ii).  

3         Bhullar has not separately challenged the denial of reconsideration. 

4         For the foregoing reasons, the petition for review is DENIED. 

5                                          FOR THE COURT: 
6                                          Catherine O’Hagan Wolfe, Clerk




                                              4